TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 20, 2016



                                       NO. 03-15-00369-CR


                                    Dacious Parker, Appellant

                                                 v.

                                    The State of Texas, Appellee




     APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment. However,

there was error in the judgment that requires correction. Therefore, the Court modifies the trial

court’s judgment to delete the enhancement paragraph regarding bodily injury to a police officer.

The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.